News Release Republic First Bancorp, Inc. April 24, 2012 REPUBLIC FIRST BANCORP, INC. REPORTS NET INCOME OF $1.3 MILLION FOR FIRST QUARTER 2012 Philadelphia, PA, April 24, 2012 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended March 31, 2012.The Company recorded net income of $1.3 million, or $0.05 per share, for the first quarter of 2012 compared to a net loss of $2.5 million, or $0.10 per share, for the first quarter of 2011. “We are very pleased with our financial performance during the first quarter,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “The steps we have taken over the past three years to strengthen our balance sheet have put us in an excellent position to capitalize on growth opportunities. We’ve seen tremendous growth in core deposits and asset quality has improved substantially.Starting the year with a profitable quarter provides great momentum for our organization going forward.” Highlights for the Period Ending March 31, 2012 Ø The Company recorded net income of $1.3 million, or $0.05 per share, for the quarter ended March 31, 2012 compared to a net loss of $23.1 million, or $0.89 per share for the quarter ended December 31, 2011 and a net loss of $2.5 million, or $0.10 per share, for the quarter ended March 31, 2011. Ø Asset quality trends improved significantly on a year to year basis. Non-performing assets decreased by $36.4 million, or 68%, to $16.9 million as of March 31, 2012 compared to $53.2 million as of March 31, 2011. Non-performing assets as a percentage of total assets decreased to 1.76% as of March 31, 2012 compared to 6.07% as of March 31, 2011. Ø Core deposits increased by $134.3 million, or 20%, to $805.9 million as of March 31, 2012 compared to $671.6 million as of March 31, 2011 driven by the Company’s retail focused strategy of gathering low cost core deposits. Ø Outstanding loans increased by $13.8 million, or2.3%, on a linked quarter basis to $603.3 million as of March 31, 2012. Ø Capital levels remain strong with a Total Risk-Based Capital ratio of 13.00% and a Tier I Leverage Ratio of 8.69% at March 31, 2012. Ø Tangible book value per share as of March 31, 2012 was $2.56. Ø SBA lending continued to grow as an important component of the Company’s lending strategy. $14.9 million in new SBA loans were originated during the first quarter of 2012. Income Statement The Company reported net income of $1.3 million or $0.05 per share, for the three months ended March 31, 2012, compared to a net loss of $23.1 million, or $0.89 per share, for the three months ended December 31, 2011 and a net loss of $2.5 million, or $0.10 per share, for the three months ended March 31, 2011. The Company recorded a negative loan loss provision in the amount of $0.8 million during the quarter ended March 31, 2012 compared to a $10.3 million provision for the quarter ended December 31, 2011 and a $3.6 million provision for the quarter ended March 31, 2011. The negative provision of $0.8 million in the first quarter of 2012 was mainly attributable to a reduction in the general reserve component of the allowance for loan loss calculation. The provision recorded during the fourth quarter of 2011 was primarily driven by a bulk sale of troubled loans closed during that period. The Company continues to lower its cost of funds as evidenced by a decrease of 12 basis points to 0.83% for the three months ended March 31, 2012, compared to 0.95% for the three months ended December 31, 2011. The net interest margin decreased slightly to 3.35% for the three month period ended March 31, 2012 compared to 3.38% for the three month period ended December 31, 2011. Non-interest income increased to $1.6 million for the three months ended March 31, 2012 compared to $1.1 million for the three months ended March 31, 2011, primarily attributable to increased gains recognized on the sale of SBA loans. The Company recorded a benefit for income taxes in the amount of $69,000 during the three month period ended March 31, 2012 as a result of an adjustment to the deferred tax asset valuation allowance during the period. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description March 31, March 31, % Change December 31, % Change Total assets $ 958,288 $ 877,081 9% $ 1,047,353 (9%) Total loans (net) (4%) 3% Total deposits 13% (10%) Total core deposits 20% 3% Total assets increased by $81.2 million, or 9%, as of March 31, 2012 when compared to March 31, 2011. The Company experienced strong growth in core deposits year over year as a result of the retail strategy which focuses on relationship banking. Core deposits grew by $134.3 million, or 20%, to $805.9 million as of March 31, 2012 compared to $671.6 million as of March 31, 2011. 2 Core Deposits Core deposits by type of account are as follows (dollars in thousands): Description March 31, March 31, % Change December 31, % Change 1st Qtr 2012 Cost of Funds Demand noninterest-bearing $ $ 65
